DETAILED ACTION
Applicant has amended claims 1, 5, and 7. Claims 27 and 28 are new. Claims 6, 11-12, 22-23, and 25-26 have been cancelled. Claims 1, 5, 7-10, and 27-28 are pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (0). Correction of the following is required:
Claim 1, Ln. 15-22, now recites “training pairs of a first CT image and a second CT image, the first CT image obtained by reconstructing, by an analytical reconstruction method, scan data acquired through a CT scan on a specific anatomical structure, the second CT image obtained by reconstructing, by an iterative reconstruction method…, and each of the plurality of trained models is obtained by updating a weighting coefficient of a machine-learning model based on an error between the second CT image and a processed first CT image to which the machine-learning model has been applied.” The aforementioned claimed subject matter has no antecedent basis the specification.
Claim 28, Ln. 14-21, recites “training pairs of a first CT image and a second CT image, the first CT image obtained by reconstructing, by an analytical reconstruction method, scan data acquired through a CT scan on a specific anatomical structure, the second CT image obtained by reconstructing, by an iterative reconstruction method…, and each of the plurality of trained models is obtained by updating a weighting coefficient based on an error between the second CT image and a processed first CT image to which the machine learning model has been applied.” The aforementioned claimed subject matter has no antecedent basis the specification.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, recites the limitation “and the neural network including is trained”, in Ln. 15-16. Examiner believes use of “including” was due to a typographical error. For examination purposes examiner has interpreted the claimed “and the neural network including is trained” as “and the neural network is trained”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, Ln. 15-22, now recites the feature limitation “training pairs of a first CT image and a second CT image, the first CT image obtained by reconstructing, by an analytical reconstruction method, scan data acquired through a CT scan on a specific anatomical structure, the second CT image obtained by reconstructing, by an iterative reconstruction method…, and each of the plurality of trained models is obtained by updating a weighting coefficient of a machine-learning model based on an error between the second CT image and a processed first CT image to which the machine-learning model has been applied” Par. [0031], Par. [0036], and Par. [0039] of the specification of the instant application indicate “the offline DL training process 110 trains the DL network 135 using a large number of noisy reconstructed images 115 that are paired with corresponding high-image-quality images 120 to train the DL network 135”, “the DL network 135′ represents a network that has been trained at step 130′ of process 110′ using a large number of noisy sinograms 115 that are paired with corresponding high-quality sinograms 120”, and “outputs of the ANN depend on three types of parameters: (i) the interconnection pattern between the different layers of neurons, (ii) the learning process for updating the weights of the interconnections”, respectively. Par. [0053] and Par. [0059-60] of the specification also indicate “DL networks 135 can be pairs of noisy and high-quality images” and “DL network 135 can be optimized and applied in the image domain to reduce the cone beam artifacts. This can be achieved by selecting the training data 115 and 120 to be pairs of images of the same object or patient scanned, in which each pair includes one image using a large-cone-angle protocol and one image using a small-cone-angle protocol (e.g., using helical scans)… a set of training data is obtained, and the network is iteratively updated to reduce the error”. Par. [0068-69] of the specification further indicate “a new set of coefficients are determined for the DL network 135. For example, the weights/coefficients can be updated using the changed calculated in step 230, as in a gradient descent optimization method or an over-relaxation acceleration method… In step 250 of step 130, a new error value is calculated using the updated weights/coefficients of the DL network 135”, respectively. 
However, examiner was not able to find support for the claimed “training pairs of a first CT image and a second CT image, the first CT image obtained by reconstructing, by an analytical reconstruction method, scan data acquired through a CT scan on a specific anatomical structure, the second CT image obtained by reconstructing, by an iterative reconstruction method…, and each of the plurality of trained models is obtained by updating a weighting coefficient of a machine-learning model based on an error between the second CT image and a processed first CT image to which the machine-learning model has been applied” in the original disclosure.
Claim 28, Ln. 14-21, recites “training pairs of a first CT image and a second CT image, the first CT image obtained by reconstructing, by an analytical reconstruction method, scan data acquired through a CT scan on a specific anatomical structure, the second CT image obtained by reconstructing, by an iterative reconstruction method…, and each of the plurality of trained models is obtained by updating a weighting coefficient based on an error between the second CT image and a processed first CT image to which the machine learning model has been applied.” Par. [0031], Par. [0036], and Par. [0039] of the specification of the instant application indicate “the offline DL training process 110 trains the DL network 135 using a large number of noisy reconstructed images 115 that are paired with corresponding high-image-quality images 120 to train the DL network 135”, “the DL network 135′ represents a network that has been trained at step 130′ of process 110′ using a large number of noisy sinograms 115 that are paired with corresponding high-quality sinograms 120”, and “outputs of the ANN depend on three types of parameters: (i) the interconnection pattern between the different layers of neurons, (ii) the learning process for updating the weights of the interconnections”, respectively. Par. [0053] and Par. [0059-60] of the specification also indicate “DL networks 135 can be trained using specially generated training data by generating, for each anatomical structure and/or clinical or diagnostic application, pairs of noisy and high-quality images” and “DL network 135 can be optimized and applied in the image domain to reduce the cone beam artifacts. This can be achieved by selecting the training data 115 and 120 to be pairs of images of the same object or patient scanned, in which each pair includes one image using a large-cone-angle protocol and one image using a small-cone-angle protocol (e.g., using helical scans)… a set of training data is obtained, and the network is iteratively updated to reduce the error”. Par. [0068-69] of the specification further indicate “a new set of coefficients are determined weights/coefficients can be updated using the changed calculated in step 230, as in a gradient descent optimization method or an over-relaxation acceleration method… In step 250 of step 130, a new error value is calculated using the updated weights/coefficients of the DL network 135”, respectively.
However, examiner was not able to find support for the claimed “training pairs of a first CT image and a second CT image, the first CT image obtained by reconstructing, by an analytical reconstruction method, scan data acquired through a CT scan on a specific anatomical structure, the second CT image obtained by reconstructing, by an iterative reconstruction method…, and each of the plurality of trained models is obtained by updating a weighting coefficient based on an error between the second CT image and a processed first CT image to which the machine learning model has been applied” in the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 recites the limitation “the machine learning model” in Ln. 21. There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Regarding new independent claim 27, Applicant indicates that “… Claim 22 is reintroduced as new Claim 27 due to use of single bracketing in the previous 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 27 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by et al. Yang (U.S. PG Publication No. 2013/0051516 A1), hereafter referred to as Yang.

Regarding claim 27, Yang discloses a medical image processing apparatus (Par. [0010]: a radiographic imaging apparatus that can include a machine based learning regression device and/or processes using low noise target data compensation relationships that can compensate 2D projection data for 3D image reconstruction; Par. [0055]: medical imaging methods and/or systems according to the application can produce superior image quality even with low X-ray dose thus implement low dose X-ray cone beam CT imaging), comprising:
processing circuitry configured to 
receive an image of an object based on radiation data detected at a detector (Par. [0014]: a digital radiography CBCT imaging system for digital radiographic 3D volume image reconstruction of a subject, can include a DR detector to obtain a plurality of CBCT 2D projection images over a range of scan angles; Par. [0024]: CBCT imaging apparatus for obtaining the individual 2-D images that are used to form a 3-D volume image. A cone-beam radiation source 22 directs a cone of radiation toward a subject 20, such as a patient or other imaged subject. A sequence of images of subject 20 is obtained in rapid succession at varying angles about the subject over a range of scan angles, such as one image at each 1-degree angle increment in a 200-degree orbit. A DR detector 24 is moved to different imaging positions about subject 20 in concert with corresponding movement of radiation source 22. For example, such corresponding movement can have a prescribed 2D or 3D relationship. FIG. 1 shows a representative sampling of DR detector 24 positions to illustrate how these images are obtained relative to the position of subject 20… Image acquisition and program execution are performed by a computer 30 or by a networked group of computers 30 that are in image data communication with DR detectors 24. Image processing and storage is performed using a computer-accessible memory in image data communication with DR detectors 24 such as computer-accessible memory 32. The 3-D volume image or exemplary 2-D image data can be presented on a display 34; Par. [0045]: a machine based regression learning unit for the corresponding examination (e.g., body part, exposure levels, etc.) can be selected in step S432. Then, the raw 2D image data from the detector can be passed through the selected machine based regression learning unit trained on the corresponding object to determine transformed raw 2D image data having a decreased noise in step S434. Then, the transformed raw 2D image data can be output for remaining volume image reconstruction processing in step S436; processing circuitry configured to receive an image of an object based on radiation data detected at a detector (e.g. image acquisition and program execution are performed by a computer or by a networked group of computers (i.e. processing circuitry) that are in communication with DR detectors (i.e. a detector) to obtain a plurality of projection images (i.e. configured to receive images) over a range of scan angles, including a cone-beam radiation source which directs a cone of radiation toward a subject, such as a patient or other imaged subject (i.e. object, target, patient, organ, etc.), based on radiation data detected at the DR detectors (i.e. based on radiation data detected at a detector), as indicated above), for example), 
select, for reducing noise in the image, a neural network corresponding to a clinical or diagnostic application, from a plurality of neural networks, wherein the image is acquired for the clinical or diagnostic application, wherein the plurality of neural networks has been trained for noise reduction with images generated for specific clinical or diagnostic applications, and the selected neural network is trained with multiple images generated for the clinical or diagnostic application, and
CBCT imaging systems and methods can include machine based regression learning units/procedures and such approximate noise free projection data as the target (e.g., truth image) during training. Machine learning based regression models are well known. Embodiments of a CBCT imaging system including trained machine based regression learning units can be subsequently used to image subjects during normal imaging operations… a "truth image" 320 (e.g., low noise target image) can be obtained. As used herein, the "truth image" is an approximate noise free target image or noise reduced target data. For example, the truth image 320 can be obtained by comparing noise in a prescribed number (e.g., 1000) of projection images 310, in which an object is exposed preferably with identical x-ray parameter settings… plurality of images 310 used to form the truth image 320 can be statistically determined and then reduced or removed, for example, by averaging the 1000 images 310… one of the 1000 images 310 can be chosen and sent through a prescribed number such as 5 or more de-noising filters 330… Completion of the machine based regression learning unit 350 training operations can be variously defined, for example, when the error 365 is measured 370. For example, the error 365 can be compared to a threshold including below a first threshold or a difference between subsequent iterations for the error 365 is below a second threshold, or a prescribed number of training iterations or projection images have been processed. Then, training operations for the machine based regression learning unit 350 can be terminated; Par. [0045-46]: a machine based regression learning unit for the corresponding examination (e.g., body part, exposure levels, etc.) can be selected in step S432. Then, the raw 2D image data from the detector can be passed through the selected machine based regression learning unit trained on the corresponding object to determine transformed raw 2D image data having a decreased noise in step S434. Then, the transformed raw 2D image data can be output for remaining volume image reconstruction processing in step S436… As shown in FIG. 5, raw 2D radiographic image data from a DR detector 510 can be passed though the plurality of de-noising filters 330 and outputs therefrom are input to the machine based regression unit 350. The machine based regression unit 330 can determine the appropriate pixel data from the original input data (e.g., 330a) and/or one of the de-noising filter outputs (e.g., 330b, . . . , 330n) for use as the reduced-noise or de-noised output data 520. Alternatively, the machine based regression unit 330 can select a combination of inputs or a weighted combination of inputs to be the output data 520 having the reduced noise characteristics; Par. [0051-55]: the machine based regression learning unit 350 can be applied to projection images acquired through the DR detector using a CBCT imaging system and that application can result in decreased noise for the resulting image or a decreased x-ray dose (e.g., decreased mAs) can provide sufficient image resolution or SNR for diagnostic procedures. Thus, through the application of the trained machine based regression learning unit 350, an exemplary CBCT imaging system using a decreased x-ray dose can achieve a clinically acceptable image characteristics while other exposure parameters can be maintained… a trained noise reducing machine based regression learning unit as shown in FIG. 5 can be applied to any projection images acquired through a DR detector using a CBCT imaging system and that application can result in decreased noise in the resulting image or a lower-dose exposure achieving a prescribed SNR... generate a de-noised 2D projection data for each of a plurality of kVp settings and/or filtration settings… the machine based regression learning unit can be considered to have a selectable setting (e.g., corresponding training) for each of a plurality of exposure settings (e.g., kVp and/or filtration settings) for an examination type… a single individual view can be used to train the machine based regression learning unit 350 within a complete scan of the CBCT imaging system… each of a plurality of individual views can be used to train the machine based regression learning unit 350 within a complete scan of the CBCT imaging system. For example, the machine based regression learning unit 350 can be trained using a truth image 320 for each 10 degrees of an exemplary CBCT imaging system scan… Because of large variations and complexity, it is generally difficult to derive analytic solutions or simple equations to represent objects such as anatomy in medical images. Medical imaging tasks can use learning from examples for accurate representation of data and knowledge. By taking advantage of different strengths associated with each state-of-art de-noising filter as well as the machine learning technique, embodiments of medical imaging methods and/or systems according to the application can produce superior image quality even with low X-ray dose thus implement low dose X-ray cone beam CT imaging; select, for reducing noise in the image, a neural network corresponding to a clinical or diagnostic application, from a 

Allowable Subject Matter
Independent claim 7 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action. Claims 5 and 8-10 are dependent upon base claim 7.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668